Citation Nr: 1513506	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for type 2 diabetes.

2.  Entitlement to service connection for type 2 diabetes, claimed as due to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, claimed as a heart disorder due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A travel board hearing was held before the undersigned in June 2013.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In May 2009, the RO denied service connection for type 2 diabetes.  The Veteran did not appeal this decision and new and material evidence was not submitted within the one year appeal period.  

2.  Evidence associated with the record since the May 2009 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for type 2 diabetes.  

3.  The Veteran served aboard the USS RICH (DD-820), which docked to the pier at Da Nang on December 13, 1972.  He provided conflicting information as to whether he went ashore.  Resolving reasonable doubt in his favor, service in the Republic of Vietnam is established and herbicide exposure is presumed.  

4.  Medical evidence shows diagnoses of diabetes mellitus type 2 and ischemic heart disease (nonobstructive coronary artery disease).


CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied service connection for type 2 diabetes, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the claim of service connection for type 2 diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Type 2 diabetes is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).  

4.  Ischemic heart disease is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions in this appeal, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  






Analysis

New and material evidence

In May 2009, the RO denied service connection for type 2 diabetes.  The RO determined that there was no evidence of in-service herbicide exposure, to include service in Vietnam, and the disability was not otherwise incurred or aggravated during service or within the one-year presumptive period.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence received since the May 2009 decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, at the hearing, the Veteran testified that while his ship was docked at Da Nang, he and another sailor walked down the pier to dump garbage.  This new evidence addresses one of the reasons for the previous denial; that is, no evidence of service in Vietnam or herbicide exposure.  The credibility of this evidence is presumed for purposes of the reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board further notes that the threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including type 2 diabetes and cardiovascular-renal disease, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to Vietnam.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The current list of diseases includes type 2 diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e).  Pursuant to regulation, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note (2).

A Veteran or other lay person is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA and private medical records show a diagnosis of type 2 diabetes.  Private cardiology records show the Veteran was treated for atrial flutter.  A June 2011 cardiac catheterization, however, showed nonobstructive coronary artery disease.  Thus, the Board finds evidence of current disability.  

For purposes of presumptive service connection based on in-service herbicide exposure, the questions remain as to whether the Veteran had service in the Republic of Vietnam as contemplated by VA regulations.  Review of the Veteran's service records show that he served on the USS RICH (DD-820) from March 1971 to August 1974.  He was awarded a Combat Action Ribbon for service on board the USS RICH during the period from December 2-16, 1972.  Information from the Joint Services Records Research Center (JSRRC) shows that the USS RICH anchored in Da Nang Harbor and moored to the starboard side of Pier Delta Delta Two on December 13, 1972.  See also Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

Evidence that the Veteran's ship docked, along with a credible statement of going ashore which is consistent with the circumstances of service, is sufficient for the presumption of herbicide exposure to apply.  See Veterans Benefits Administration Training Letter 10-06 (Sept. 9, 2010).  

As set forth, the record shows that the Veteran's ship docked at Da Nang on December 13, 1972.  As to whether the Veteran went ashore, the record contains conflicting evidence.  That is, in an April 2009 statement, the Veteran stated that he "was never in-country, on land, or on in-land waterways."  In his January 2013 notice of disagreement, he reported that his ship docked but that he did not go ashore.  At the hearing, he submitted a statement and testimony indicating that after looking at old pictures, a memory surfaced.  Specifically, that he and another sailor left the ship to empty garbage at the end of the pier.  He indicated that this should supersede his earlier statement that he did not leave the ship and go ashore.

In reviewing the evidence, the Board has some reservations as concerns the change in the Veteran's story.  Nonetheless, and resolving reasonable doubt in his favor, the Board finds that he had service in the Republic of Vietnam.  See 38 C.F.R. § 3.102.  Accordingly, presumptive service connection is warranted for type 2 diabetes and ischemic heart disease (coronary artery disease).  


ORDER

New and material evidence has been received to reopen the claim of service connection for type 2 diabetes.  

Service connection for type 2 diabetes is granted.  

Service connection for ischemic heart disease is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


